 

Exhibit 10.1

 

Waste Management, Inc.
Employee Stock Purchase Plan
(As Amended and Restated Effective May 12, 2020)

 

The Waste Management, Inc. Employee Stock Purchase Plan (the “Plan”) has been
established for the benefit of its eligible employees, and is hereby amended and
restated, effective as of the date upon which shareholder approval is obtained
pursuant to Section 17. The terms of the amended and restated Plan are set forth
below.

 

1.Definitions.

 

As used in the Plan the following terms shall have the meanings set forth below:

 

(a)               “Board” means the Board of Directors of the Company.

 

(b)               “Code” means the Internal Revenue Code of 1986, as amended,
and the regulations issued thereunder.

 

(c)               “Committee” means the Administrative Committee of the Waste
Management Employee Benefit Plans appointed by the Board to administer the Plan
as described in Section 4 below, or such other committee appointed by the Board.

 

(d)               “Common Stock” means the common stock, $0.01 par value, of the
Company.

 

(e)               “Company” means Waste Management, Inc., a Delaware
corporation, or any successor corporation by merger, reorganization,
consolidation or otherwise.

 

(f)                “Continuous Employment” means the absence of any interruption
or termination of service as an Eligible Employee with the Company and/or its
Participating Subsidiaries. For purposes of the preceding sentence, an
authorized leave of absence shall not be considered an interruption or
termination of service, provided that such leave is for a period of not more
than 90 days or reemployment upon the expiration of such leave is guaranteed by
contract or statute.

 

(g)               “Eligible Compensation” means, with respect to each
Participant for each pay period, the regular base earnings, commissions,
overtime and, for employees on an Involuntary Military Leave of Absence, pay
differential, paid to the Participant by the Company and/or one or more
Participating Subsidiaries during the Offering Period before reductions are made
to Code Section 125 and Section 401(k) plans maintained by the Company and/or
its Participating Subsidiaries. However, any incentive compensation or other
bonus amounts shall be excluded for purposes of determining Eligible
Compensation.

 

(h)               “Eligible Employee” means an employee of the Company or one of
its Participating Subsidiaries who is customarily employed for at least 20 hours
per week and more than five months in a calendar year, or are absent from active
employment while on an Involuntary Military Leave of Absence. For purposes of
the preceding sentence, employees who are members of a collective bargaining
unit shall be excluded as eligible employees under the Plan, unless their
applicable collective bargaining agreement provides for participation in the
Plan.

 



 

 

 

(i)              “Enrollment Date” means the first business day of each Offering
Period.

 

(j)               “Exercise Date” means the last business day of each Offering
Period.

 

(k)              “Exercise Price” means the price per share of Common Stock
offered in a given Offering Period, which shall be the lower of: (i) 85% of the
Fair Market Value of a share of the Common Stock on the Enrollment Date of such
Offering Period, or (ii) 85% of the Fair Market Value of a share of the Common
Stock on the Exercise Date of such Offering Period.

 

(l)               “Fair Market Value” means, with respect to a share of Common
Stock as of any Enrollment Date or Exercise Date, the closing price of such
Common Stock on the New York Stock Exchange on such date, as reported in The
Wall Street Journal. In the event that such a closing price is not available for
an Enrollment Date or an Exercise Date, the Fair Market Value of a share of
Common Stock on such date shall be the closing price of a share of the Common
Stock on the New York Stock Exchange on the last business day prior to such date
or such other amount as may be determined by the Committee by any fair and
reasonable means.

 

(m)                “Involuntary Military Leave of Absence” means an employee’s
leave from employment pursuant to the Company’s Paid Leave of Absence Policy to
perform military service obligations in the United States Air Force, Army, Navy,
Marines, Coast Guard, Public Health Service Corps or National Guard, and the
employee is either drafted or a member of the Reserves called to active duty.

 

(n)               “Offering Period” means each six-month period that begins and
ends on the business days that coincide with January 1 through June 30, or July
1 through December 31, or such other period or periods as the Committee may
establish. However, if the first and/or last day of an Offering Period begins or
ends (as applicable) on a Saturday, Sunday or holiday, then (i) the first day of
the Offering Period will begin on the immediately following business day, and/or
(ii) the last day of an Offering Period will end on the immediately preceding
business day.

 

(o)               “Participant” means an Eligible Employee who has elected to
participate in the Plan by filing an enrollment agreement with the Company as
provided below in Section 6.

 

(p)                “Participating Subsidiary” means any Subsidiary not excluded
from participation in the Plan by the Committee, in its sole discretion.

 

(q)               “Subsidiary” means any domestic or foreign corporation of
which the Company owns, directly or indirectly, 50% or more of the total
combined voting power of all classes of stock or other equity interests and that
otherwise qualifies as a “subsidiary corporation” within the meaning of Section
424(f) of the Code or any successor thereto.

 

2.Purpose of the Plan.

 

The purpose of the Plan is to provide an incentive for present and future
employees of the Company and its Participating Subsidiaries to acquire a
proprietary interest (or increase an existing proprietary interest) in the
Company through the purchase of Common Stock. The Company intends that the Plan
qualify as an “employee stock purchase plan” under Section 423 of the Code, and
that the Plan shall be administered, interpreted and construed in a manner
consistent with the requirements of Section 423 of the Code.

 



 2

 

 

3.Shares Reserved for the Plan.

 

As of the effective date of this restatement, the Company shall reserve for
issuance and purchase by Participants under the Plan an aggregate of 3,000,000
shares of Common Stock in addition to shares previously reserved under the Plan,
subject to adjustment as provided below in Section 13. Shares of Common Stock
subject to the Plan may be newly issued shares or treasury shares. If and to the
extent that any option to purchase shares of Common Stock shall not be exercised
for any reason, or if such right to purchase shares shall terminate as provided
herein, the shares that have not been so purchased hereunder shall again become
available for the purposes of the Plan, unless the Plan shall have been
terminated.

 

4.Administration of the Plan.

 

(a)               The Committee has been appointed by the Board to administer
the Plan. The Committee shall have the authority to interpret the Plan, to
prescribe, amend and rescind rules and regulations relating to the Plan, to
correct any defect or rectify any omission in the Plan, or to reconcile any
inconsistency in this Plan and any option to purchase shares granted hereunder,
and to make all other determinations necessary or advisable for the
administration of the Plan. The Committee’s actions and determinations with
respect to the foregoing shall be final, conclusive and binding on all persons.
The act or determination of a majority of the members of the Committee shall be
deemed to be the act or determination of the entire Committee.

 

(b)               The Committee may, in its discretion, request advice or
assistance, or employ such other persons as it deems necessary or appropriate
for the proper administration of the Plan, including, but not limited to
employing a brokerage firm, bank or other financial institution to assist in the
purchase of shares, delivery of reports or other administrative aspects of the
Plan.

 

5.Eligibility to Participate in the Plan.

 

Subject to limitations imposed by Section 423(b) of the Code, each Eligible
Employee who is employed by the Company or a Participating Subsidiary for 30
days prior to an Enrollment Date shall be eligible to participate in the Plan
for the Offering Period beginning on that Enrollment Date.

 

6.Election to Participate in the Plan.

 

(a)               Each Eligible Employee may elect to participate in the Plan by
completing an enrollment agreement in the form provided by the Company and
filing such enrollment agreement with the Company prior to the applicable
Enrollment Date, unless the Committee establishes another deadline for filing
the enrollment agreement with respect to a given Offering Period.

 

(b)               Unless a Participant withdraws from participation in the Plan
as provided in Section 10 or authorizes a different payroll deduction by filing
a new enrollment agreement prior to the Enrollment Date of a succeeding Offering
Period, a Participant who is participating in an Offering Period as of the
Exercise Date of such Offering Period shall be deemed to have (i) elected to
participate in the immediately succeeding Offering Period and (ii) authorized
the same payroll deduction percentage for such immediately succeeding Offering
Period as was in effect for such Participant immediately prior to such
succeeding Offering Period.

 



 3

 

 

7.Payroll Deductions.

 

(a)              All Participant contributions to the Plan shall be made only by
payroll deductions. Each time a Participant files the enrollment agreement with
respect to an Offering Period, the Participant shall authorize payroll
deductions to be made during the Offering Period in an amount from 1% to 10% (in
whole percentages) of the Eligible Compensation that the Participant receives on
each payroll date during such Offering Period. Payroll deductions for a
Participant shall commence on the first payroll date following the Enrollment
Date and shall end on the last payroll date in the Offering Period to which such
authorization is applicable, unless sooner terminated by the Participant as
provided below in Section 10.

 

(b)              All payroll deductions made for a Participant shall be
deposited in the Company’s general corporate account and shall be credited to
the Participant’s account under the Plan. No interest shall accrue on or be
credited with respect to the payroll deductions of a Participant under the Plan.
A Participant may not make any additional contributions into such account. All
payroll deductions received or held by the Company under the Plan may be used by
the Company for any corporate purpose, and the Company shall not be obligated to
segregate such payroll deductions.

 

(c)               Except as provided in Section 10, a Participant may not change
his contribution election during an Offering Period.

 

(d)              Notwithstanding the foregoing provisions of this Section 7, no
Participant may make payroll deductions during any calendar year in excess of
$21,250, or such other limit as may be established by the Committee, in its
discretion.

 

8.Grant of Options.

 

(a)               On the Enrollment Date of each Offering Period, subject to the
limitations set forth in Sections 3 and 8(b) hereof, each Eligible Employee
shall be granted an option to purchase on the Exercise Date for such Offering
Period a number of whole and, to the extent permitted by the Committee,
fractional shares of the Company’s Common Stock determined by dividing such
Eligible Employee’s payroll deductions accumulated during the Offering Period by
the Exercise Price established for such Offering Period.

 

(b)              Notwithstanding any provision of the Plan to the contrary, no
Eligible Employee shall be granted an option under the Plan (i) if, immediately
after the grant, such Eligible Employee (or any other person whose stock would
be attributed to such Employee pursuant to Section 424(d) of the Code) would own
stock and/or hold outstanding options to purchase stock possessing 5% or more of
the total combined voting power or value of all classes of stock of the Company
or of any Subsidiary of the Company, or (ii) which permits such Eligible
Employee’s rights to purchase stock under all employee stock purchase plans of
the Company and its Subsidiaries to accrue at a rate which exceeds $25,000 of
fair market value of such stock (determined at the time such option is granted)
for each calendar year in which such option is outstanding at any time.

 



 4

 

 

9.Automatic Purchase.

 

Unless a Participant withdraws from the Plan as provided below in Section 10,
the Participant’s option for the purchase of shares will be exercised
automatically on each Exercise Date for which an enrollment agreement has been
filed, and the maximum number of whole and, to the extent permitted by the
Committee, fractional shares subject to the option will be purchased for the
Participant at the Exercise Price established for that Offering Period, as
provided above in Section 8. Any accumulated payroll deductions in excess of the
amount applied to purchase shares on the Exercise Date shall be refunded to the
Participant as soon as administratively feasible after the Exercise Date, unless
the Committee establishes otherwise.

 

10.Withdrawal; Termination of Employment.

 

(a)              A Participant may withdraw all of the payroll deductions
credited to the Participant’s account for a given Offering Period by providing
written notice to the Company no later than 45 days prior to the last day of
such Offering Period. A Participant shall not be permitted to make a partial
withdrawal of the payroll deductions credited to his account. All of the
Participant’s payroll deductions credited to the Participant’s account will be
paid to him promptly after receipt of the Participant’s notice of withdrawal,
the Participant’s participation in the Plan will be automatically terminated,
and no further payroll deductions for the purchase of shares hereunder will be
made. Payroll deductions will not resume on behalf of a Participant who has
withdrawn from the Plan, unless written notice is delivered to the Company
within the enrollment period preceding the commencement of a new Offering Period
directing the Company to resume payroll deductions.

 

(b)              Upon termination of the Participant’s Continuous Employment
prior to the Exercise Date of the Offering Period for any reason, including
retirement or death, the payroll deductions credited to the Participant’s
account will be returned to the Participant or, in the case of death, to the
Participant’s estate, and the Participant’s options to purchase shares under the
Plan will be automatically terminated.

 

(c)               In the event a Participant ceases to be an Eligible Employee
during an Offering Period, the Participant will be deemed to have elected to
withdraw all payroll deductions credited to his account from the Plan. In such
circumstance, the payroll deductions credited to the Participant’s account will
be returned to the Participant, and the Participant’s options to purchase shares
under the Plan will be terminated.

 

11.Transferability.

 

Options to purchase Common Stock granted under the Plan are not transferable, in
any manner, by a Participant and are exercisable only by the Participant.

 

12.Reports.

 

Individual notional accounts will be maintained for each Participant in the
Plan. Following each Exercise Date, Participants who have purchased shares under
Section 9 may access a summary of their purchases in the manner determined by
the Committee.

 



 5

 

 

13.Adjustments Upon Changes in Capitalization.

 

(a)               If the outstanding shares of Common Stock are increased or
decreased, or are changed into or are exchanged for a different number or kind
of shares, as a result of one or more reorganizations, restructurings,
recapitalizations, reclassifications, stock splits, reverse stock splits, stock
dividends or the like, upon authorization of the Committee, appropriate
adjustments shall be made in the number and/or kind of shares, and the per share
purchase price thereof, which may be issued in the aggregate and to any
Participant upon exercise of options granted under the Plan.

 

(b)              In the event of the proposed dissolution or liquidation of the
Company, each Offering Period will terminate immediately prior to the
consummation of such proposed action, unless otherwise provided by the
Committee. In the event of a proposed sale of all or substantially all of the
assets of the Company, or the merger of the Company with or into another
corporation, each option under the Plan shall be assumed or an equivalent option
shall be substituted by such successor corporation or a parent or subsidiary of
such successor corporation, unless the Committee determines, in the exercise of
its sole discretion and in lieu of such assumption or substitution, that the
Participant shall have the right to exercise the option as to all of the
optioned stock, including shares as to which the option would not otherwise be
exercisable. If the Committee makes an option fully exercisable in lieu of
assumption or substitution in the event of a merger or sale of assets, the
Committee shall notify the Participant that the option shall be fully
exercisable for a stated period, which shall not be less than 10 days from the
date of such notice, and the option will terminate upon the expiration of such
period.

 

(c)               In all cases, the Committee shall have full discretion to
exercise any of the powers and authority provided under this Section 13, and the
Committee’s actions hereunder shall be final and binding on all Participants. No
fractional shares of stock shall be issued under the Plan pursuant to any
adjustment authorized under the provisions of this Section 13.

 

14.Amendment of the Plan.

 

The Company may at any time, or from time to time, amend the Plan in any respect
through action of the Board or, for any amendment that does not require
shareholder approval, through action of the Plan Sponsor Committee of the Waste
Management Employee Benefit Plans; provided, however, that the Plan may not be
amended in any way that will cause rights issued under the Plan to fail to meet
the requirements for employee stock purchase plans as defined in Section 423 of
the Code or any successor thereto, including, without limitation, shareholder
approval, if required.

 

15.Termination of the Plan.

 

The Plan and all rights of Eligible Employees hereunder shall terminate:

 

(a)               on the Exercise Date that Participants become entitled to
purchase a number of shares greater than the number of reserved shares remaining
available for purchase under the Plan; or

 

(b)               at any time, at the discretion of the Board.

 

In the event that the Plan terminates under circumstances described in Section
15(a) above, reserved shares remaining as of the termination date shall be sold
to Participants on a pro rata basis.

 



 6

 

 

16.Notices.

 

All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.

 

17.Shareholder Approval.

 

This amended and restated the Plan shall be subject to approval by the
shareholders of the Company within twelve months after the date the amended and
restated Plan is adopted by the Board of Directors.

 

18.Conditions Upon Issuance of Shares.

 

(a)               The Plan, the grant and exercise of options to purchase shares
of Common Stock under the Plan, and the Company’s obligation to sell and deliver
shares upon the exercise of options to purchase shares shall be subject to all
applicable federal, state and foreign laws, rules and regulations, and to such
approvals by any regulatory or governmental agency as may, in the opinion of
counsel for the Company, be required. Notwithstanding anything in the Plan to
the contrary, share certificates shall not be delivered to Participants until
the later of (i) the date on which the applicable holding period to avoid a
disqualifying disposition (within the meaning of Code Section 421) expires, or
(ii) the date that a Participant specifically requests a certificate for shares
purchased pursuant to the Plan.

 

(b)              The Company may make such provisions, as it deems appropriate,
for withholding by the Company pursuant to all applicable tax laws of such
amounts as the Company determines it is required to withhold in connection with
the purchase or sale by a Participant of any Common Stock acquired pursuant to
the Plan. The Company may require a Participant to satisfy any relevant tax
requirements before authorizing any issuance of Common Stock to such
Participant.

 



 7

 

 

19.General Provisions.

 

(a)               Notwithstanding any provision of the Plan to the contrary and
in accordance with Section 423 of the Code, all Eligible Employees who are
granted options under the Plan shall have the same rights and privileges.

 

(b)              Neither the Plan nor any compensation paid hereunder will
confer on any Participant the right to continue as an employee or in any other
capacity.

 

(c)              A Participant will become a stockholder with respect to the
shares of Common Stock that are purchased pursuant to options granted under the
Plan only when the shares are issued to the Participant in accordance with the
terms of the Plan. A Participant will have no rights as a stockholder with
respect to shares of Common Stock for which an election to participate in an
Offering Period has been made until such Participant becomes a stockholder as
provided above.

 

(d)              The Plan shall be binding on the Company and its successors and
assigns.

 

(e)              This Plan constitutes the entire plan with respect to the
subject matter hereof and supersedes all prior plans with respect to the subject
matter hereof.

 

(f)               The Plan and all rights hereunder shall be subject to and
interpreted in accordance with the laws of the State of Texas, without reference
to the principles of conflicts of laws, and to applicable Federal or other
securities laws.

 



 8

 

